DETAILED ACTION
	Applicant’s response, filed 2/25/2022, has been fully considered. Rejections and/or objections not reiterated from previous Office Actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.
	It is noted that the application has been assigned to a new Examiner in Art Unit 1631.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restriction
Upon further consideration, the restriction requirement for Species I-A, I-B, I-E, and I-F are withdrawn. The restriction requirement for Species I-G (claims 12-13) is maintained.

Claim Status
Claims 1-20 are pending.
	Claims 12-13 are withdrawn.
	Claims 1-11 and 14-20 are under examination.
	Claims 1-11 and 14-20 are rejected.
	Note with respect to the instant claims: Claim 19 has been assigned steps (a)-(d) in this action below in order to facilitate discussion. It is recognized that said designations are not present in the claims as originally filed, which are designated as steps (i)-(iv). 

Priority
	Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d) to App. No. KR10-2015-0135386, filed 9/24/2015. Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Applicant's claim for the benefit of a prior-filed application, PCT/KR2016/010708, filed 9/23/2016, under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.
Accordingly, each of claims 1-11 and 14-20 are afforded the effective filing date of the 9/24/2015.

Information Disclosure Statement
The information disclosure statement (IDS) filed on 2/25/2022 is in compliance with the provisions of 37 CFR 1.97 and has therefore been considered. A signed copy of the IDS document is included with this Office Action. 




Specification
	The disclosure is objected to because of the following informalities: At p. 6, line 25, “DETAILED DESCRIPTION OF THIS INVETNION” should be changed to “DETAILED DESCRIPTION OF THIS  INVENTION”.  
Appropriate correction is required.

Claim Objections
	The outstanding objections to the claims are withdrawn in view of the amendments submitted herein.
The claims are objected to for the following informalities. The instant objections are newly stated and are necessitated by claim amendment.
	Claims 1 and 18-20 recite “; and wherein the determinative factor…”. The semicolon should be changed to a comma.
Claims 1 and 18-20 recite “using the two or more determinative factors obtained”, which should be amended to recite “using the two or more determinative factors ”, “using the obtained two or more determinative factors ”, or similar.
Claims 1, 18, and 20 should be amended to include an “and” after step (c) and before step (d).
Claim 6 recites “wherein the determinative factors in step (b)”, which should be amended to recite “wherein the determinative factors in step (c)” because the determinative factors are recited in step (c), and not step (b), of amended claim 1.
Claim 6 recites “wherein the determinative factors in step (b) are in the number”, which should be amended to recite “wherein the determinative factors in step (b) are in  number”, “wherein the determinative factors in step (b)  number”, or similar, in order improve readability.
Claim 19 recites “(b) a computer readable storage medium containing instructions to configure a processor to perform a method for determining the presence or absence of a target analyte in a sample by a multiple dataset analysis (MDA) which is coupled to said computer processor, the method comprising:”, which does not appear to be grammatically correct. It is recommended to amend the claim to recite “(b) a computer readable storage medium coupled to a computer processor, wherein the computer readable storage medium contains  instructions to configure [[a]] the processor to perform a method for determining the presence or absence of a target analyte in a sample by a multiple dataset analysis (MDA) , the method comprising:” or similar.
Claim 19 should be amended to include an “and” after step (iii) and before step (iv).

Claim Interpretation
	Claims 1 and 18-20 recites “applying predefined criteria to the two or more different datasets, thereby obtaining two or more determinative factors”. The limitation “thereby obtaining two or more determinative factors” is interpreted as an intended use of applying predefined criteria to the two or more different datasets.

Contingent Claiming
In the interest of compact prosecution, the instant claims are examined to consider all claim limitations. However, the claims contain recitations of intended use and contingent claim language that affect the scope of the claims, as listed below. The courts have stated that claims must be given their broadest reasonable interpretation (BRI) consistent with the specification (see MPEP § 2111).
The instant claims include a recitation of contingent claim language.
With respect to contingent claiming, said contingencies as claimed require that the claims are interpreted as provided for in the MPEP at 2111.04 (II), wherein: “the broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met). For example, assume a method claim requires step A, if a first condition happens and step B if a second condition happens. If the claimed invention may be practiced without either the first or second condition happening, then neither step A or B is required by the broadest reasonable interpretation of the claim. If the claimed invention requires the first condition to occur, then the broadest reasonable interpretation of the claim requires step A. If the claimed invention requires both the first and second conditions to occur, then the broadest reasonable interpretation of the claim requires both steps A and B”.
In the instant claims, the following is a “contingent” recitation:
Claim 9: “wherein the determinative factor is represented by a positive determinative factor or a negative determinative factor, and when the determinative factors in step (c) are all positive determinative factors, the presence of the target analyte in the sample is determined, and when at least one of the determinative factors in step (c) is a negative determinative factor, the absence of the target analyte in the sample is determined”.
Claim 16: “wherein the "go or stop" criterion comprises (i) a "stop" criterion defined by which a determinative factor is negative, (ii) a "stop" criterion defined by which a determinative factor is positive and a next determinative factor is no longer present, and (iii) a "go" criterion defined by which a determinative factor is positive and a next determinative factor is present; wherein when the determinative factor at a certain order satisfies the "stop" criterion defined by (i), the absence of the target analyte is determined; when it satisfies the "stop" criterion defined by (ii), the presence of the target analyte is determined; and when it satisfies the "go" criterion defined by (iii), a next determinative factor is then assessed”.
Claim 17: “wherein the "go or stop" criterion comprises (i) a "stop" criterion defined by which a determinative factor is positive, (ii) a "stop" criterion defined by which a determinative factor is negative and a next determinative factor is no longer present, and (iii) a "go" criterion defined by which a determinative factor is negative and a next determinative factor is present; wherein when the determinative factor at a certain order satisfies the "stop" criterion defined by (i), the presence of the target analyte is determined; when it satisfies the "stop" criterion defined by (ii), the absence of the target analyte is determined; and when it satisfies the "go" criterion defined by (iii), a next determinative factor is then assessed”.
With respect to the interpretations above, it is suggested that the claims be amended to recite alternative language so as to avoid interpretation of contingent claiming.

Claim Rejections - 35 USC § 112
35 U.S.C. 112(b)
The outstanding rejections to the claims are withdrawn in view of the amendments submitted herein.
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-11 and 14-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. The instant rejection is newly stated and is necessitated by claim amendment.
	Claims 1 and 18-20 recite the limitations “for determining the presence or absence of a target analyte”. There is insufficient antecedent basis for this limitation in the claim as there is no previous recitation of a presence or absence. It is recommended to amend the claims to recite “for determining  presence or absence of a target analyte”.
	Claims 1 and 18-20 recite the limitations “applying predefined criteria to the two or more different datasets, thereby obtaining two or more determinative factors”. It is not clear why applying predefined criteria to the datasets would result in obtaining determinative factors because the limitation recites no explanatory active steps. The further limitation of the determine factors as indicating the presence or absence of the target analyte in the sample is not clarifying. It is recommended to amend the claims to recite how the two or more determinative factors are obtained in response to applying predefined criteria to the two or more different datasets.
Claim 4 recites the limitation “the dataset pool provided in step (b)”. There is insufficient antecedent basis for this limitation in the claim as there is no previous recitation of a dataset pool. For examination purposes, it is assumed that the limitation should be amended to recite “the  two or more different datasets obtained in step (b)” or similar. Claims 6 and 14 are similarly rejected.
Claim 4 recites the limitation “at least one dataset selected from the group consisting of…”. There is insufficient antecedent basis for this limitation in the claim as there is no previous recitation of a group. It is recommended to amend the claim to recite “at least one dataset selected from  group consisting of…” or similar.
Claim 7 recites the limitation “wherein the evaluation of the datasets with the predefined criteria in step (b)”. There is insufficient antecedent basis for this limitation in the claim as there is no previous recitation of an evaluation. For examination purposes, it is assumed that the limitation should be amended to recite “wherein  applying the predefined criteria in step [[(b)]] (c)” or similar.
Claim 8 recites the limitations “a positive determinative factor representing the probability of the presence of the target analyte” and “a negative determinative factor representing the probability of the absence of the target analyte”. There is insufficient antecedent basis for this limitation in the claim as there is no previous recitation of a probability of the presence or absence of the target analyte. It is recommended to amend the claim to recite “a positive determinative factor representing  probability of the presence of the target analyte” and “a negative determinative factor representing  probability of the absence of the target analyte”, or similar.
Claim 9 recites the limitation “wherein the determinative factor is represented by a positive determinative factor or a negative determinative factor”. The relationship is unclear between these recited “a positive determinative factor” and “a negative determinative factor” and the previously recited “a positive determinative factor” and “a negative determinative factor” in claim 8. If the recited positive and negative determinative factor of claim 8 are intended to provide antecedent basis for the limitation of claim 9, it is recommended to amend the claim to recite “wherein the determinative factor is represented by [[ the positive determinative factor or [[ the negative determinative factor”.
Claim 14 recites the limitation “assessing the determinative factors having the same order as the corresponding datasets sequentially in the order with a predefined "go or stop" criterion”. It is not clear whether “with a predefined "go or stop" criterion” is intended to modify “the order”, assessing, or some other part of the limitation. It is also not clear how “sequentially in the order” is intended to modify the corresponding datasets as there is no recitation of a comparison or noun for “sequentially in the order”, i.e., sequentially in the order of what. For examination purposes, the claim will be interpreted as ordering the datasets and assessing, in that same order, the determinative factors with a predefined “go or stop” criterion. 
	
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-11 and 14-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to one or more judicial exceptions without significantly more. The instant rejection is newly stated and is necessitated by claim amendment.
MPEP 2106 organizes judicial exception analysis into Steps 1, 2A (Prongs One and Two) and 2B as follows below. MPEP 2106 and the following USPTO website provide further explanation and case law citations: www.uspto.gov/patent/laws-and-regulations/examination-policy/examination-guidance-and-training-materials
Framework with which to Evaluate Subject Matter Eligibility:
Step 1: Are the claims directed to a process, machine, manufacture, or composition of matter;
Step 2A, Prong One: Do the claims recite a judicially recognized exception, i.e. a law of nature, a natural phenomenon, or an abstract idea;
Step 2A, Prong Two: If the claims recite a judicial exception under Prong One, then is the judicial exception integrated into a practical application (Prong Two); and
Step 2B: If the claims do not integrate the judicial exception, do the claims provide an inventive concept.
Framework Analysis as Pertains to the Instant Claims:
Step 1
With respect to Step 1: yes, the claims are directed to a method and a device, i.e., a process, machine, or manufacture within the above 101 categories [Step 1: YES; See MPEP § 2106.03].
Step 2A, Prong One
With respect to Step 2A, Prong One, the claims recite judicial exceptions in the form of abstract ideas. The MPEP at 2106.04(a)(2) further explains that abstract ideas are defined as: 
mathematical concepts (mathematical formulas or equations, mathematical relationships and mathematical calculations);
certain methods of organizing human activity (fundamental economic practices or principles, managing personal behavior or relationships or interactions between people); and/or
mental processes (procedures for observing, evaluating, analyzing/ judging and organizing information).
With respect to the instant claims, under the Step 2A, Prong One evaluation, the claims are found to recite abstract ideas that fall into the grouping of mental processes (in particular procedures for observing, analyzing and organizing information) and mathematical concepts (in particular mathematical relationships and formulas) are as follows:
Independent claims 1 and 18-20: applying predefined criteria to the two or more different datasets, thereby obtaining two or more determinative factors, wherein each of the criteria is predefined for each type of the datasets; and wherein the determinative factor represents whether the dataset used to obtain the determinative factor indicates the presence or absence of the target analyte in the sample; and determining the presence or absence of the target analyte in the sample by using the two or more determinative factors obtained.
Dependent claims 6-11, and 14-17 recite further steps that limit the judicial exceptions in independent claim 1 and, as such, also are directed to those abstract ideas. For example, claims 6 and 8-11 further limit the determinative factors; claim 7 further limits the evaluation of the datasets with the predefined criteria; and claims 14-17 further limits the determination of the presence or absence of the target analyte. 
The abstract ideas recited in the claims are evaluated under the Broadest Reasonable Interpretation (BRI) and determined to each cover performance either in the mind and/or by mathematical operation because the method only requires a user to manually determine the presence or absence of a target analyte in a sample. Without further detail as to the methodology involved in “applying” and “determining”, under the BRI, one may simply, for example, use pen and paper to apply predefined criteria to multiple datasets and use the results to determine the presence or absence of a target analyte. Some of these steps and those recited in the dependent claims require mathematical techniques as the only supported embodiments, as is supported in the Specification at: p. 24, lines 8-12 for applying a prederminative value to a certain mathematical equation or calculation for obtaining a final value; 
Therefore, claims 1 and 18-20, and those claims dependent therefrom, recite an abstract idea [Step 2A, Prong 1: YES; See MPEP § 2106.04].
Step 2A, Prong Two
Because the claims do recite judicial exceptions, direction under Step 2A, Prong Two, provides that the claims must be examined further to determine whether they integrate the judicial exceptions into a practical application (MPEP 2106.04(d). A claim can be said to integrate a judicial exception into a practical application when it applies, relies on, or uses the judicial exception in a manner that imposes a meaningful limit on the judicial exception. This is performed by analyzing the additional elements of the claim to determine if the judicial exceptions are integrated into a practical application (MPEP 2106.04(d).I.; MPEP 2106.05(a-h)). If the claim contains no additional elements beyond the judicial exceptions, the claim is said to fail to integrate the judicial exceptions into a practical application (MPEP 2106.04(d).III).

Additional elements, Step 2A, Prong Two
With respect to the instant recitations, the claims recite the following additional elements: 
Claim 1: performing an amplification reaction for the target analyte.
Claims 18-20: receiving an outcome of an amplification reaction for the target analyte.
Claims 1 and 18-20: obtaining two or more different datasets each representing an outcome of the amplification reaction, wherein each of the two or more different datasets comprises a plurality of data points, each data point having a pair of coordinate values comprising a cycle and a signal value at the cycle.
Dependent claims 2-5 recite steps that further limit the recited additional elements of claim 1. For example, claim 2 further limits the type of target analyte; claim 3 further limits the amplification reaction; claims 4 and 5 further limit the obtained datasets to a raw dataset and one or more mathematically processed datasets thereof.
Independent claim 18 includes a computer readable storage medium containing instructions to configure a processor to perform a method. Independent claim 19 includes a device for determining the presence or absence of a target analyte in a sample by a multiple dataset analysis (MDA), the device comprising: (a) a computer processor; and (b) a computer readable storage medium containing instructions to configure a processor to perform a method… which is coupled to said computer processor. Independent claim 20 includes a computer program to be stored in a computer readable storage medium containing instructions to configure a processor to perform a method.

Considerations under Step 2A, Prong Two
With respect to Step 2A, Prong Two, the additional elements of the claims do not integrate the judicial exceptions into a practical application for the following reasons. Those steps directed to data gathering, such as “performing an amplification reaction” and “receiving and “obtaining” data, perform functions of collecting the data needed to carry out the judicial exceptions. Data gathering does not impose any meaningful limitation on the judicial exceptions, or on how the judicial exceptions are performed. Data gathering steps are not sufficient to integrate judicial exceptions into a practical application (MPEP 2106.05(g)). 
Further steps directed to additional non-abstract elements of the recited computing elements do not describe any specific computational steps by which the “computer parts” perform or carry out the judicial exceptions, nor do they provide any details of how specific structures of the computer, such as the computer-readable recording media, are used to implement these functions. The claims state nothing more than a generic computer which performs the functions that constitute the judicial exceptions. Hence, these are mere instructions to apply the judicial exceptions using a computer, and therefore the claim does not integrate that judicial exceptions into a practical application. The courts have weighed in and consistently maintained that when, for example, a memory, display, processor, machine, etc.… are recited so generically (i.e., no details are provided) that they represent no more than mere instructions to apply the judicial exception on a computer, and these limitations may be viewed as nothing more than generally linking the use of the judicial exception to the technological environment of a computer (MPEP 2106.05(f)). 
The Specification discloses that one of the characteristics of the present invention lies in the fact that the presence or absence of the target analyte can be finally determined, even using determinative factors expressed simply as a yes/no type indication, with more improved accuracy than conventional methods at p. 23, lines 20-21, but does not provide a clear explanation for how the additional elements provide these improvements. Therefore, the additional elements do not clearly improve the functioning of a computer, or comprise an improvement to any other technical field. Further, the additional elements do not clearly effect a particular treatment; they do not clearly require or set forth a particular machine; they do not clearly effect a transformation of matter; nor do they clearly provide a nonconventional or unconventional step (MPEP2106.04(d)). 
Thus, none of the claims recite additional elements which would integrate a judicial exception into a practical application, and the claims are directed to one or more judicial exceptions [Step 2A, Prong 2: NO; See MPEP § 2106.04(d)].

Step 2B (MPEP 2106.05.A i-vi)
According to analysis so far, the additional elements described above do not provide significantly more than the judicial exception. A determination of whether additional elements provide significantly more also rests on whether the additional elements or a combination of elements represents other than what is well-understood, routine, and conventional. Conventionality is a question of fact and may be evidenced as: a citation to an express statement in the specification or to a statement made by an applicant during prosecution that demonstrates a well-understood, routine or conventional nature of the additional element(s); a citation to one or more of the court decisions as discussed in MPEP 2106(d)(II) as noting the well-understood, routine, conventional nature of the additional element(s); a citation to a publication that demonstrates the well-understood, routine, conventional nature of the additional element(s); and/or a statement that the examiner is taking official notice with respect to the well-understood, routine, conventional nature of the additional element(s).
With respect to the instant claims, the prior art to Kurnik (US 2015/0186598 A1, IDS reference) discloses that performing an amplification reaction, receiving an outcome of an amplification reaction, and obtaining multiple datasets is a data gathering element that is routine, well-understood and conventional in the art. Said portions of the prior art are, for example, [0002-0003], [0037], and [0043]. As such, the claims simply append well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception (MPEP2106.05(d)). The data gathering steps as recited in the instant claims constitute a general link to a technological environment which is insufficient to constitute an inventive concept which would render the claims significantly more than the judicial exception (MPEP2106.05(g)&(h)).
With respect to claims 18-20, the computer-related elements or the general purpose computer do not rise to the level of significantly more than the judicial exception. Further exemplified prior art to, for example, Kurnik (US 2015/0186598 A1, IDS reference) teaches that computing elements are routine, well-understood and conventional in the art. The specification also notes that computer processors and systems, as example, are commercially available or widely used at [0043] and [0090-0096]. The additional elements are set forth at such a high level of generality that they can be met by a general purpose computer. Therefore, the computer components constitute no more than a general link to a technological environment, which is insufficient to constitute an inventive concept that would render the claims significantly more than the judicial exceptions (see MPEP 2106.05(b)I-III).
Taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception(s). Even when viewed as a combination, the additional elements fail to transform the exception into a patent-eligible application of that exception. Thus, the claims as a whole do not amount to significantly more than the exception itself [Step 2B: NO; See MPEP § 2106.05].

1.	Therefore, the instant claims are not drawn to eligible subject matter as they are directed to one or more judicial exceptions without significantly more. For additional guidance, applicant is directed generally to the MPEP § 2106.
2. 	With respect to claims 18-20, the claimed invention is directed to non-statutory subject matter. The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because they recite a program product and a system on computer storage media.    Therefore, the claims read on carrier waves and include transitory propagating signals. (In re Nuijten, Federal Circuit, 2006). It is noted that the recitation of a “non-transitory computer-readable medium” would overcome the rejection with respect to this issue under 101. 

Response to Applicant’s Remarks
1.	Applicant submits that the instant claims recite the combination of additional elements of performing an amplification reaction for a target analyte; obtaining two or more different datasets, and applying predefined criteria to the two or more different datasets, thereby obtaining two or more determinative factors, and that the combination of additional elements in the claim integrates the judicial exception into a practical application at Step 2A, Prong Two.
	It is respectfully submitted that this is not persuasive. Applicant alleges that the combination of “obtaining two or more different datasets, and applying predefined criteria to the two or more different datasets, thereby obtaining two or more determinative factors” represents a “practical application”. However, steps directed to “applying” or that provide the supposed improvement (i.e., reduced false-positive error rates) in the instant claims are steps that are, themselves, the judicial exceptions and cannot therefore be a practical application of the judicial exception. The courts have made clear that a judicial exception is not eligible subject matter (Bilski, 561 U.S. at 601, 95 USPQ2d at 1005-06 (quoting Chakrabarty, 447 U.S. at 309, 206 USPQ at 197 (1980)) if there are no additional claim elements besides the judicial exception, or if the additional claim elements merely recite another judicial exception that is insufficient to integrate the judicial exception into a practical application. See, e.g., RecogniCorp, LLC v. Nintendo Co., 855 F.3d 1322, 1327, 122 USPQ2d 1377 (Fed. Cir. 2017) ("Adding one abstract idea (math) to another abstract idea (encoding and decoding) does not render the claim non-abstract"); Genetic Techs. v. Merial LLC, 818 F.3d 1369, 1376, 118 USPQ2d 1541, 1546 (Fed. Cir. 2016) (eligibility "cannot be furnished by the unpatentable law of nature (or natural phenomenon or abstract idea) itself."). For a claim reciting a judicial exception to be eligible, it is the additional elements (if any) in the claim that must "transform the nature of the claim" into a patent-eligible application of the judicial exception, Alice Corp., 573 U.S. at 217, 110 USPQ2d at 1981, either at Prong Two or in Step 2B. If there are no additional elements in the claim, then it cannot be eligible. It is submitted here that the instant claims do not include any additional elements that provide for a practical application. Rather, the “additional element” in the instant claims (see exemplary claim 1) includes only the steps of “performing an amplification reaction for the target analyte” and “obtaining two or more different datasets each representing an outcome of the amplification reaction”. As set forth above, said steps operate in the claim as data gathering steps and do not integrate any of the recited judicial exceptions into a practical application, nor do the claims as a whole include any inventive concept beyond well-understood, routine and conventional steps.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-11 and 18-20 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Wangh et al. (US 2006/0177841). The rejection is newly stated after further consideration of the instant claims.
Claim 1 discloses a method for determining the presence or absence of a target analyte in a sample by a multiple dataset analysis (MDA). Claim 18 discloses a computer readable storage medium containing instructions to configure a processor to perform a method for determining the presence or absence of a target analyte in a sample by a multiple dataset analysis (MDA). Claim 19 discloses a device for determining the presence or absence of a target analyte in a sample by a multiple dataset analysis (MDA), the device comprising:(a) a computer processor; and (b) a computer readable storage medium containing instructions to configure a processor to perform a method for determining the presence or absence of a target analyte in a sample by a multiple dataset analysis (MDA) which is coupled to said computer processor. Claim 20 discloses a computer program to be stored in a computer readable storage medium containing instructions to configure a processor to perform a method for determining the presence or absence of a target analyte in a sample by a multiple dataset analysis (MDA).
The prior art to Wangh discloses methods for homogeneous detection of reaction products of amplification reactions, temperature cycling or isothermal, utilizing the detection of fluorescence from fluorophore-labeled linear oligonucleotide primers excited indirectly by exciting a DNA fluorescent dye (abstract). As Wangh teaches carrying out their examples using machine software [0033; 0132], it is considered that Wangh fairly teaches the use of the computer elements as instantly claimed.
The method of claims 1 and 18-20 comprises (note: the steps of claim 19 are recited as steps (i)-(iv), which correspond to steps (a)-(d) listed here):
(a) performing an amplification reaction for the target analyte (claim 1); receiving an outcome of an amplification reaction for the target analyte (claims 18-20);
Wangh teaches amplification techniques for target nucleic acids [0002-0010; 0012; 0075-0093]. As Wangh teaches a computer implemented method as discussed above, it is considered that Wangh must receive the outcome of the amplification reaction.
obtaining two or more different datasets each representing an outcome of the amplification reaction, wherein each of the two or more different datasets comprises a plurality of data points, each data point having a pair of coordinate values comprising a cycle and a signal value at the cycle; 
Wangh teaches reporting the fluorescence ratios vs. the cycle number of baseline-corrected fluorescence signals and raw fluorescence signals (FIGs. 11-12, [0099; 0132]).

    PNG
    media_image1.png
    799
    710
    media_image1.png
    Greyscale

applying predefined criteria to the two or more different datasets, thereby obtaining two or more determinative factors, wherein each of the criteria is predefined for each type of the datasets; and wherein the determinative factor represents whether the dataset used to obtain the determinative factor indicates the presence or absence of the target analyte in the sample; 
Wangh teaches determining a threshold cycle and comparing ratios of individual samples at a specific number of cycles past the threshold cycle [0097; 0124].
determining the presence or absence of the target analyte in the sample by using the two or more determinative factors obtained.
Wangh teaches end-point genotyping of heterozygous or homozygous samples using the ratios [0122-0124; 0132].
Claim 2 further limits the target analyte of claim 1 to a target nucleic acid molecule. 
Wangh teaches that their invention relates to nucleic acid amplification reactions [0001].
Claim 3 further limits the amplification reaction of claim 1 to being a polymerase chain reaction (PCR) or a real-time PCR. 
Wangh teaches that their invention relates to nucleic acid amplification reactions, including amplifications utilizing the polymerase chain reaction [0001] and real-time PCR [0006; 0128].
Claim 4 further limits the dataset pool of claim 1 to comprise at least one dataset selected from the group consisting of a raw dataset and one or more mathematically processed datasets thereof. 
Wangh teaches reporting the fluorescence ratios vs. the cycle number of baseline-corrected (i.e., mathematically processed) fluorescence signals and raw fluorescence signals (FIGs. 11-12, [0099; 0132]).
Claim 5 further limits the mathematically processed dataset of claim 4 to comprising an mth order change amount of signal values of the raw dataset or a dataset comprising signal values subtracted by a baseline determined to remove background signal values of the raw dataset.
Wangh teaches reporting the fluorescence ratios vs. the cycle number of baseline-corrected fluorescence signals and raw fluorescence signals (FIGs. 11-12, [0099; 0132]).
Claim 6 further limits the determinative factors of claim 1 to being in the number equal to or less than the number of the datasets in the dataset pool.
Wangh teaches determining the genotype of the baseline-corrected fluorescence signals and the raw fluorescence signals [0132].
Claim 7 further limits the evaluation of the datasets with the predefined criteria in claim 1 to being performed with a threshold assigned to each type of the datasets for determining the presence or absence of the target analyte.
Wangh teaches determining a threshold cycle and comparing ratios of individual samples at a specific number of cycles past the threshold cycle [0097; 0124].
Claim 8 further limits the determinative factor of claim 1 to being represented by (i) a positive determinative factor representing the probability of the presence of the target analyte or a negative determinative factor representing the probability of the absence of the target analyte; or (ii) a predeterminative value to be used in the determination of the presence or absence of the target analyte; wherein the predeterminative value does not represent the probability of the presence or absence of the target analyte.
Wangh teaches determining the genotype of the baseline-corrected fluorescence signals and the raw fluorescence signals [0132]. As Wang teaches determining whether a sample has a certain genotype, it is considered that Wang fairly teaches a positive determinative factor representing the probability of the presence of the target analyte or a negative determinative factor representing the probability of the absence of the target analyte.
Claim 9 further limits the determinative factors to being represented by a positive or a negative determinative factor. As Wangh teaches end-point genotyping of heterozygous or homozygous samples using the ratios [0122-0124; 0132], it is considered that Wangh fairly teaches a positive and negative determinative factor. The limitations of “when the determinative factors in step (c) are all positive determinative factors, the presence of the target analyte in the sample is determined, and when at least one of the determinative factors in step (c) is a negative determinative factor, the absence of the target analyte in the sample is determined” are interpreted as contingent and are not required to be performed.
Claim 10 further limits the positive determinative factor and the negative determinative factor of claim 8 to being indicative values, or yes/no type indications.
Wangh teaches determining the genotype of the baseline-corrected fluorescence signals and the raw fluorescence signals [0132]. As Wang teaches determining whether a sample has a certain genotype (i.e., yes/no), it is considered that Wang fairly teaches a positive determinative factor representing the probability of the presence of the target analyte or a negative determinative factor representing the probability of the absence of the target analyte.
Claim 11 further limits the determinative factors of claim 1 to comprising at least one determinative factor obtained by evaluating at least one dataset selected from the group consisting of a raw dataset and one or more mathematically processed datasets thereof.
Wangh teaches determining the genotype of the baseline-corrected fluorescence signals and the raw fluorescence signals [0132].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
1.  	Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Wangh, as applied to claim 1 above and in view of Pakpour et al. (American Journal of Molecular Biology, 2012, 2, 159-169) and Lerner (US 7,720,611). Instantly claimed elements which are considered to be equivalent to the prior art teachings are described in bold for all claims. 
Wangh teaches the method of claim 1 as described above. Wangh does not teach the elements of claim 14 that include the determination of the presence or absence of the target analyte in claim 1 to being performed by assigning an order to the datasets selected from the dataset pool, and assessing the determinative factors having the same order as the corresponding datasets sequentially in the order with a predefined "go or stop" criterion.
However, the prior art to Pakpour discloses a mathematical framework for comparing some of the most commonly used DNA preservation-extraction methods (abstract). Pakpour teaches preserving samples and extracting DNA with numerous techniques (p. 160, col. 1, par. 4 through p. 161, col. 1, par. 1), identifying criteria to describe the extracted DNA (p. 161, col. 1, par. 2 through col. 2, par. 2), and making a decision based on a set of actions among multiple criteria (p. 161, col. 1, par. 3 through p. 162, col. 2, par. 2) to select an optimum sample preservation-DNA extraction strategy (p. 167, col. 1, par. 2 through col. 2, par. 1). Pakpour teaches illustrating the normalized values in order (p. 166, col. 2, par. 2). Pakpour teaches identifying positive and negative results of PCR amplification of bacteria 16S rDNA from the extracted DNA (Table 5).  
Further, Wangh does not disclose the elements of Claim 15 that further limit the “go or stop” criterion of claim 14 to being defined by whether a determinative factor is positive or negative and whether a next determinative factor is present or notHowever, Pakpour teaches determining positive and negative results of PCR amplifications (Table 5).
Regarding claims 14-15, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine, in the course of routine experimentation and with a reasonable expectation of success, the method of Wangh and Pakpour because both references disclose methods for analyzing nucleic acid/PCR results. Although Pakpour does not explicitly teach applying multiple criteria decision making to analyze PCR results, it would have been obvious to combine the features of Pakpour with the different datasets of amplification results taught by Wangh because such a combination would merely have been a combination known methods which would be expected to perform the same function as they would separately, i.e., using multiple criteria decision making to evaluate the PCR results would produce the predictable result of determining whether a target bacteria had been detected. The motivation to use multi-criteria decision-making would have been to make a decision based on a set of actions among multiple criteria that have potential conflicts, as taught by Pakpour (p. 161, col. 2, par. 3). The motivation to apply such a decision making process to multiple datasets of an amplification process would have been to account for artifacts introduced during baseline correction techniques, as taught by Wangh [0099] while still performing baseline corrections to remove the linear drift that occurs during PCR amplification, as taught by Lerner (col. 1, lines 29-41).

Conclusion
No claims are allowed.
Claims 16 and 17 appear to be free of the prior art as the prior art to Wangh et al. or to Wangh et al. in view of Pakpour et al. and Lerner does not appear to teach or fairly suggest the steps including  defining “stop” and “go” criteria by the next determinative factors as instantly claimed.

Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANNA NICOLE SCHULTZHAUS whose telephone number is (571)272-0812.  The examiner can normally be reached on Monday - Friday 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz Skowronek can be reached on (571)272-9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JANNA NICOLE SCHULTZHAUS/Examiner, Art Unit 1631      
                                                                                                                                                                                                  /Lori A. Clow/Primary Examiner, Art Unit 1631